Citation Nr: 1436806	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer and residuals. 

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for unspecified disability manifested by deterioration of joints, loss of muscle tone, and generalized weakness (also claimed as Gulf War Syndrome and fibromyalgia). 

4.  Entitlement to service connection for bronchospasm, status asthmaticus and bronchitis. 

5.  Entitlement to service connection for morbid obesity. 

6.  Entitlement to service connection for chronic fatigue syndrome. 

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to service connection for vitamin D deficiency. 

9.  Entitlement to service connection for blocked arteries. 

10.  Entitlement to service connection for lacunar stroke. 

11.  Entitlement to service connection for irritable bowel syndrome. 

12.  Entitlement to service connection for testosterone disorder. 

13.  Entitlement to service connection for metabolic syndrome. 

14.  Entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis. 

15.  Entitlement to a rating in excess of 10 percent for benign essential hypertension. 

16.  Entitlement to an initial rating in excess of 30 percent prior to October 25, 2006, and a rating in excess of 70 percent from that date forward, for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.  

17.  Entitlement to an effective date earlier than September 15, 2003, for the award of service connection and a rating of 30 percent for PTSD with depressive disorder.

18.  Entitlement to an earlier effective date for the award of a 30 percent rating for sarcoidosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1982 and from January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2004, May 2006, November 2008, May 2009, October 2011, and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) at the RO in October 2010, and before the Board in May 2014.  A transcript of each hearing is of record.  

The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

The Veteran submitted additional evidence in May 2014 concerning his claim for prostate cancer and erectile dysfunction, as secondary to that disorder.  These issues are being remanded to the agency of original jurisdiction (AOJ) for further development and consideration, to include review of this additional evidence.  

The Veteran has asserted several theories of service connection for each of the disabilities on appeal; however, a theory of service connection is not a separate claim.  Rather, the claim is for the disability or disorder in question.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  Therefore, only the claimed disabilities or disorders are listed on the first page of this decision, for the sake of brevity. 

As discussed below, the Veteran has withdrawn all issues on appeal except for entitlement to service connection for prostate cancer and erectile dysfunction, and entitlement to an earlier effective date for the award of service connection and disability ratings for PTSD with depressive disorder, to include whether the initial RO denial of this claim was based on clear and unmistakable error (CUE).  Therefore, it is unnecessary to provide a full procedural history of the other issues.

With respect to PTSD, during the May 2014 Board hearing, the Veteran indicated that he wished to continue his appeal of the effective date assigned for PTSD and the accompanying ratings.  He indicated a desire to withdraw the appeal for all other issues, which would include the separate issue of entitlement to a higher initial rating for PTSD.  Nevertheless, as discussed below, the Veteran's arguments regarding an earlier effective date have included assertions that he is entitled to a rating of at least a 50 percent rating, i.e., higher than 30 percent, for PTSD.  In particular, he has asserted that the January 1995 rating decision that denied service connection for PTSD and depressive disorder was the product of CUE.  Accordingly, it appears that the Veteran continues to seek a higher rating for his PTSD for at least a portion of the appeal period, i.e., the period prior to October 25, 2006, for which he is currently assigned a 30 percent rating for such disability.

Although the AOJ increased the rating for PTSD to 70 percent effective October 25, 2006, in a July 2012 rating decision, the Veteran's appeal continued after that time, as he did not initially express satisfaction with this determination and it was not a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  It is unclear if the Veteran intended to express satisfaction with the 70 percent rating based on his June 2014 hearing testimony.  This should be clarified upon remand.  

The Board does not have jurisdiction over the CUE claim at this time, as it must be adjudicated by the AOJ in the first instance.  Nevertheless, the question of a higher initial rating is inextricably intertwined with the question of whether the initial rating decision that denied service connection (and an initial disability rating) for PTSD and depressive disorder was the product of CUE, as the AOJ will need to reassess the severity of the Veteran's disability during the appropriate appeal period if an earlier effective date is awarded.  Therefore, these issues will be remanded.  

In contrast, as explained below, the question of entitlement to an effective date prior to September 15, 2003, for the award of service connection for PTSD and an initial rating of 30 percent, other than as based on CUE in the January 1995 rating decision, must be dismissed for lack of jurisdiction because it was an impermissible freestanding claim.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  An allegation of CUE in a rating decision is an alternative way of obtaining an earlier effective date for an award of benefits, which may be raised at any time.  Id.

The issues of entitlement to service connection for prostate cancer and erectile dysfunction, entitlement to a higher initial rating for PTSD, entitlement to an earlier effective date for the award of a higher rating of 70 percent for PTSD with depressive disorder, and the intertwined issue of CUE in the January 1995 rating decision regarding PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a Board decision, the Veteran clearly indicated on the record during the Board hearing that he wished to withdraw all issues on appeal except for entitlement to service connection for prostate cancer and erectile dysfunction, and entitlement to an earlier effective date for the award of service connection and a disability rating for PTSD, to include as based on CUE.  

2.  The Veteran did not appeal from the September 2004 rating decision that granted service connection for PTSD with depressive disorder and an initial rating of 30 percent, effective September 15, 2003; therefore, his subsequent dispute of the effective date assigned for service connection was a freestanding claim. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the following issues:  entitlement to service connection for vitamin D deficiency; blocked arteries; lacunar stroke; unspecified disability manifested by deterioration of joints, loss of muscle tone, and generalized weakness (also claimed as Gulf War Syndrome and fibromyalgia); bronchospasm, status asthmaticus and bronchitis; morbid obesity; chronic fatigue syndrome; sleep apnea; irritable bowel syndrome; testosterone disorder; and metabolic syndrome; entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis, and a rating in excess of 10 percent for benign essential hypertension; and entitlement to an earlier effective date for the award of a 30 percent rating for sarcoidosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The issue of entitlement to an effective date earlier than September 15, 2003, for the award of service connection and initial rating of 30 percent for PTSD with depressive disorder, must be dismissed.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals due to Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision; withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In this case, the Veteran and his authorized representative clearly indicated on the record during the May 2014 Board hearing that he wished to withdraw the appeal for all pending issues except entitlement to service connection for prostate cancer and erectile dysfunction, and entitlement to an earlier effective date for the award of service connection and a disability rating for PTSD, to include as based on CUE.  As noted above, it is unclear if the Veteran wished to continue his appeal as to the question of a higher initial rating for PTSD, and this issue is being remanded for further clarification and adjudication, if necessary.  The Veteran's withdrawal with respect to the remaining issues, however, was clear and in compliance with applicable statutes and regulations.  Id.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction over these issues, and the appeal must be dismissed in this regard.

Dismissal due to Freestanding Claim

The Veteran seeks an effective date earlier than September 15, 2003, for the award of service connection and a compensable disability rating for PTSD with depressive disorder, to include as based on CUE in the initial denial of service connection.  

As explained below, the Board does not have jurisdiction over the simple claim for an earlier effective date due to the timing of the claim, and this issue must be dismissed.  In contrast, the Board does not have jurisdiction over the claim for an earlier effective date under the alternate theory of CUE because this question has not yet been adjudicated by the AOJ, which has jurisdiction in the first instance. 

In a May 2006 rating decision, the AOJ granted the reopened claim of service connection for PTSD with depressive disorder and assigned an initial rating of 30 percent, effective as of September 15, 2003.  The Veteran appealed from the 30 percent rating assigned for this disability in an October 2006 notice of disagreement, arguing that he should be awarded a 100 percent rating for his PTSD and providing evidence of being unemployable.  The AOJ provided a Statement of the Case (SOC) and notice of appellate rights to the Veteran in June 2007, which addressed the denial of a rating in excess of 30 percent for PTSD.  The Veteran did not respond to that SOC, and he did not dispute the effective date at that time.  

The AOJ issued another rating decision in November 2008, which again denied a rating in excess of 30 percent for PTSD.  The AOJ indicated that it had considered the October 2006 statement (and attached information) from the Veteran to be a claim for total disability rating based on individual unemployability (TDIU), and had conducted development relative to the TDIU claim, which also addressed the other service-connected disabilities, including PTSD.  (The AOJ subsequently granted the claim for a TDIU in a June 2012 rating decision.)  In December 2008, the Veteran submitted a notice of disagreement, again asserting that he should be awarded a 100 percent rating for his PTSD, but also arguing that this rating should have an earlier effective date of September 15, 2003.  This was the date of the Veteran's claim to reopen service connection for PTSD, upon which service connection was granted.  The AOJ provided an SOC and notice of appellate rights, and the Veteran perfected an appeal to the Board via a May 2009 VA Form 9, but only as to the issue of entitlement to an increased rating for PTSD from 30 percent.  Subsequently, in a July 2012 rating decision, the AOJ awarded a higher rating of 70 percent for PTSD with depressive disorder, effective as of October 25, 2006.  

Meanwhile, during the October 2010 DRO hearing, as well as in accompanying written arguments, the Veteran argued that he should be awarded a rating for PTSD effective since October 15, 1991, or the day after he separated from service.  He argued that the initial denial of service connection, which was in a January 1995 rating decision, was the product of clear and unmistakable error (CUE).  The Veteran has made similar arguments at other times during the appeal, asserting that he is entitled to a rating of "at least 50 percent" for his PTSD effective since his separation from service in October 1991, or at least as of the date of his 1994 original claim for service connection for such disability, which was received in May 1994.  See, e.g., July 2012 letter, October 2012 letter resubmitting October 2010 written arguments, and May 2014 Board hearing transcript.  In his September 2003 claim to reopen for PTSD and other disorders, the Veteran had also asserted that his conditions had been "under evaluated" in the past and that the AOJ "made clear and unmistakable errors in evaluating [his] claims."  In February 2004, the AOJ sent the Veteran a letter asking him to identify the specific rating decision and error of fact or law that he believed was due to CUE; he did not respond to this letter.

When a VA benefit is granted, a veteran may appeal from the disability rating assigned or the effective for the award of service connection and the initial disability rating.  Once a rating decision that establishes an effective date becomes final, however, the only way that such a decision can be revised is if it contains CUE; any other result would vitiate the rule of finality.  Rudd, 20 Vet. App. at 300.  

In this case, the Veteran did not dispute the effective date of the award of service connection for PTSD (and the assignment of an initial rating of 30 percent) when those aspects of the claim were adjudicated in the September 2004 rating decision.  Rather, he first disputed the effective date for the award of PTSD with a 30 percent rating, seeking an effective date prior to September 15, 2003, in October 2010.  Although the Veteran referenced the effective date in his December 2008 notice of disagreement to the November 2008 rating decision that continued the prior rating of 30 percent, he only argued for a 100 percent rating effective as of September 15, 2003, which was essentially a dispute of the denial of a higher rating.  Therefore, the AOJ provided the required SOC as to the issue of a higher rating for PTSD. 

The Veteran's claim for an earlier effective date for the award of service connection and an initial rating for PTSD was received more than one year after the adjudication of this issue in the May 2006 rating decision, and more than 60 days after the SOC and notice of appellate rights were provided for this issue in June 2007.  In other words, the claim for an earlier effective date was received after the appeal period ended for that rating action.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.  There was also no new and material evidence received within the appeal period, so as to prevent the May 2006 rating action from becoming final.  See 38 C.F.R. § 3.156(b).  In this regard, although the Veteran asserted in his October 2006 that he was entitled to a 100 percent rating for PTSD and was unemployable, he did not dispute the effective date of the award of service connection or an initial rating at that time, and the AOJ provided an SOC with regard to the issue of entitlement to a higher initial rating.  As such, the May 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  As a result, the Veteran's subsequent request for an earlier effective date for the award of service connection and an initial disability rating for PTSD was a freestanding claim, which is not allowed, and the appeal for this issue must be dismissed as a matter of law.  Rudd, 20 Vet. App. at 300.  


ORDER

The appeal for entitlement to service connection for vitamin D deficiency is dismissed.

The appeal for entitlement to service connection for blocked arteries is dismissed.

The appeal for entitlement to service connection for lacunar stroke is dismissed.

The appeal for entitlement to service connection for unspecified disability manifested by deterioration of joints, loss of muscle tone, and generalized weakness (also claimed as Gulf War Syndrome and fibromyalgia) is dismissed.

The appeal for entitlement to service connection for bronchospasm, status asthmaticus and bronchitis, is dismissed.

The appeal for entitlement to service connection for morbid obesity is dismissed.

The appeal for entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for irritable bowel syndrome is dismissed.

The appeal for entitlement to service connection for testosterone disorder is dismissed.

The appeal for entitlement to service connection for metabolic syndrome is dismissed.

The appeal for entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for benign essential hypertension is dismissed.

The appeal for entitlement to an earlier effective date for the award of a 30 percent rating for sarcoidosis is dismissed.

The appeal for entitlement to an effective date earlier than September 15, 2003, for the award of service connection and an initial rating of 30 percent for PTSD with depressive disorder is dismissed. 


REMAND

Service connection claims

The available evidence is insufficient to grant service connection for prostate cancer or erectile dysfunction, and further development is necessary to satisfy VA's duty to assist, including records research and obtaining a VA medical opinion if such research is not sufficient.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326.

In particular, the Veteran primarily contends that his prostate cancer, which was diagnosed and treated in 2005, is due to exposure to herbicides including Agent Orange and toxins such as polychlorinated biphenyls (PCB) while stationed at Fort McClellan, Alabama, and living in Anniston, Alabama, from June 1974 to March 1977.  He seeks service connection for prostate cancer and residuals, and erectile dysfunction as secondary to that surgery.  See, e.g., November 2011 statement; June 2012 substantive appeal; October 2010 and May 2014 hearing transcripts.  

The Veteran has also asserted that his prostate cancer was related to commanding a nuclear firing battery at Fort Polk, Louisiana; exposure to chemical weapons and toxic environmental contaminants in Kuwait and Saudi Arabia during the Persian Gulf War; and as due to deterioration of his immune system due to sarcoidosis.  See October 2010 hearing transcript; November 2011 letter, "Attachment A."

In an October 2010 letter and attachments, the Veteran also asserted that his erectile dysfunction is secondary to his service-connected PTSD and depressive disorder, hypertension, and medications such as anti-depressants.  He submitted language from several internet articles in support of this theory of service connection.

In May 2012 VA examination, the Veteran reported that he had erectile dysfunction prior to his 2005 surgery for prostate cancer, but that the surgery made the disorder worse.  The VA examiner opined that the Veteran's erectile dysfunction was at least as likely as not attributable to his prostate cancer surgery.  Consistent with the Veteran's report, a March 2005 VA treatment record noted that the Veteran reported having erectile dysfunction for two years, and he was advised to wait until the prostatectomy and discuss the condition with his genitourinary provider.  As such, clarification is needed as to the etiology of erectile dysfunction, to include as based on causation or aggravation by another service-connected disability. 

Current VA statutes and regulations provide for a presumption of herbicide (Agent Orange) exposure for certain veterans that served in Vietnam, and for a presumption of service connection for prostate cancer if herbicide exposure is established.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  VA's adjudication manual (M21-1MR) also provides for presumptive herbicide exposure for veterans who served in other locations, under certain circumstances.  The Veteran contends that Fort McClellan is on the "list" of state-side facilities where herbicides such as Agent Orange were used.  See, e.g., May 2014 hearing transcript.  The Board is aware of no such list, in the M21-1MR or otherwise, that includes Fort McClellan as a site of herbicide exposure.  Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Therefore, herbicide exposure is not presumed for Fort McClellan. 

The Veteran also submitted a copy of a Board decision involving a different veteran who claimed to have been exposed to Agent Orange while stationed at Fort McClellan, Alabama.  The Board found that there was doubt as to whether that veteran had such exposure, but resolved doubt in the claimant's favor based, in part, on blood samples showing dioxin in the veteran's blood.  Prior Board decisions are not binding on future cases and, moreover, such facts are not present in this case.

Additionally, the Veteran submitted a November 2011 record from his neurologist, Dr. M, indicating that his prostate cancer was possibly caused by his reported Agent Orange exposure.  This does not establish service connection, as the dispositive question is whether the Veteran was exposed to Agent Orange in service.  If that is established, prostate cancer will be presumptively service-connected.  The Veteran's report of Agent Orange exposure is not sufficient to establish this fact.

Nevertheless, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea during the Vietnam era.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  This required development has not yet been accomplished.  

The Veteran has also submitted evidence to establish exposure to PCBs and other toxins while stationed at Fort McClellan.  In October 2010, he submitted an excerpt from an internet site, http://www.gmasw.com/ao_bases.pdf, purporting to list military bases known to be contaminated by certain chemicals as of 1992.  This included language that Fort McClellan, Alabama, had a slight chance of subsurface contamination from mustard agent and byproducts of chemical agent decontamination, but no surface or surface water contamination.  

At the May 2014 hearing, the Veteran submitted an internet document obtained from the Environmental Protection Agency (EPA) website concerning use of PCB in Anniston, resulting contaminants, and clean-up plans; this document refers to health effects in children but does not specify conditions due to such exposure.

In light of the above, there is an indication that the Veteran's conditions may be related to the reported incidents of chemical exposure in service, or to other service-connected disability, and the medical evidence is not sufficient to adjudicate the claims in this regard.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Therefore, if herbicide exposure is not established so as to allow for presumptive service connection for prostate cancer, a VA medical opinion should be obtained to determine the likely etiology of his prostate cancer and erectile dysfunction.  Id.  

Earlier Effective Date and CUE

As noted above, the Veteran purported to dispute the effective date of the award of a rating of 70 percent for PTSD, effective October 25, 2006, in his July 2012 notice of disagreement to the July 2012 DRO rating action.  Nevertheless, the Veteran argued that he should be assigned a rating of at least 50 percent effective since either 1991 or 1994 based on CUE in the initial denial of service connection for PTSD, as indicated in July 2012 and in other submissions since October 2010.  

With regard to CUE, the Veteran asserts that he was diagnosed with PTSD and depressive disorder via a June 1991 mental health evaluation at Fort Meade during active duty, and he was prescribed medications and had subsequent psychiatric treatment.  He also asserts that the AOJ erroneously relied on a 1994 VA examiner's opinion, instead of service records and private medical evidence, to deny his claim for service connection in the January 1995 rating decision.  See, e.g., October 2010 and October 2012 statements, May 2014 hearing transcript.

It is unclear if the Veteran still wishes to appeal from the initial rating assigned for PTSD of 30 percent, and 70 percent effective since October 25, 2006.  The AOJ should clarify this upon remand.  Further, the question of a higher initial rating (or the effective date for the higher rating of 70 percent) is inextricably intertwined with the Veteran's claim of CUE in the January 1995 rating decision.  This claim has not yet been addressed by the AOJ.  Although CUE is a separate avenue for the Veteran to obtain an earlier effective date for the award of service connection and a higher rating for PTSD, it is separate from the question of whether an earlier effective date is warranted for the currently assigned rating for such disability.  The Board cannot address the issue in the first instance, and it is not currently on appeal. Therefore, the case must be remanded to provide the Veteran appropriate notice and adjudication of this issue, together with the intertwined question of a higher rating.  

Accordingly, the case is REMANDED for the following action:

1.  Follow the development procedures for the Veteran's alleged herbicide exposure per the M21-1MR, to include the following, as appropriate:
      
(a) Furnish the Veteran's detailed description of exposure to Agent Orange while stationed at Fort McClellan, Alabama, from June 1974 to March 1977, to Compensation and Pension Service via e-mail, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were present as alleged.

(b)  If the alleged herbicide exposure is not confirmed, send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides as alleged.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

3.  Thereafter, if and only if herbicide exposure is not confirmed, schedule the Veteran for a VA examination to determine the nature and etiology of his prostate cancer and erectile dysfunction.  The examiner should review the entire claims file, conduct all necessary tests and studies, and respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's prostate cancer OR erectile dysfunction was incurred as a result of active service, to include his asserted service in a nuclear firing battery at Fort Polk, Louisiana; or exposure to chemicals and toxins besides Agent Orange while stationed at Fort McClellan, Alabama, or in the Persian Gulf?  
      
(b)  If there is no direct relationship to service, is it at least as likely as not that the Veteran's prostate cancer was proximately caused OR aggravated (meaning permanently worsened beyond the natural progression of the disease) by his service-connected sarcoidosis?  

(c)  If there is no direct relationship to service for erectile dysfunction, is it at least as likely as not that such disability was proximately caused OR aggravated (meaning permanently worsened beyond the natural progression of the disease) by any service-connected disability, to include prostate cancer or treatment, PTSD and depressive disorder, hypertension, or medications such as anti-depressants?

For all of the above questions, the examiner must provide reasons for any opinions offered.  

The examiner should consider the evidence of chemical exposure and possibly related conditions submitted by the Veteran, as well as prior medical evidence and opinions such as in the May 2012 VA examination report.  The examiner should also consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, a reason must be given in the report.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  Contact the Veteran or his representative and clarify whether he still intends to seek a rating in excess of 70 percent for his PTSD from October 25, 2006, forward.  Allow time for a response, and document any response received in the claims file.  In particular, if the Veteran is satisfied with the 70 percent rating, or otherwise intends to withdraw the claim for a higher rating, this should be clearly noted.

5.  Provide the Veteran with notice of the requirements to substantiate his claim of CUE in the January 1995 rating decision that denied service connection for PTSD and depressive disorder.  

6.  After allowing time for a response, adjudicate the claim of CUE, to include based on the allegations of error as summarized above.  Also, readjudicate the question of entitlement to a rating in excess of 30 percent for PTSD prior to October 25, 2006, (or an earlier effective date for the 70 percent rating).  

7.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.
      
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


